Citation Nr: 1013700	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1973 to 
August 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and any current 
bilateral hearing loss is not otherwise etiologically 
related to the Veteran's active service, to include in-
service acoustic trauma.

2.	Recurrent tinnitus was not manifested in active service, 
and any current tinnitus is not otherwise etiologically 
related to the Veteran's active service, to include in-
service acoustic trauma.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active duty service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2009).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO's May 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
The Veteran has not identified any additional treatment 
records related to hearing loss or tinnitus.  Therefore, VA's 
duty to further assist the Veteran in locating additional 
records has been satisfied.  The Veteran was afforded a VA 
audiological examination in January 2005.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The January 
2005 VA examination report is adequate for the purposes of 
determining service connection, as the examiner rendered an 
etiological opinion following a review of the entire claims 
file and examination of the Veteran.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains that he currently suffers from 
bilateral hearing loss and recurrent tinnitus as a direct 
result of his active service.  Specifically, he asserts that 
he suffered acoustic trauma due to exposure to five-inch 
double barrel guns on two separate warships.  Initially, the 
Board observes the RO has conceded in-service acoustic 
trauma; the Board concurs.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The report of a January 2005 VA audiology evaluation 
indicates the Veteran currently suffers bilateral 
sensorineural hearing loss for VA purposes.  See 38 C.F.R. § 
3.385.  Further, the January 2005 audiology report indicates 
the Veteran suffers from recurrent tinnitus.

A review of the Veteran's service treatment records are 
absent findings or complaints of, or treatment for, either 
recurrent tinnitus or bilateral hearing loss during active 
service.  An August 1976 Report of Medical Examination, 
completed upon the Veteran's separation from active service, 
indicates the Veteran's hearing was 15/15 bilaterally, and 
his ears and eardrums were clinically evaluated as normal.  
There is no indication the Veteran then complained of either 
hearing loss or tinnitus.  As such, the Board finds the 
Veteran did not suffer from either hearing loss or chronic 
tinnitus in service.

Further, there is no evidence of record to indicate the 
Veteran sought treatment for or was diagnosed with a hearing 
loss disability until the January 2005 VA examination, over 
25 years post-service.  As there was no bilateral hearing 
loss for VA purposes shown within one year of service 
discharge, the presumption of service connection does not 
apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board observes that the lack of evidence of hearing loss 
or tinnitus during service or immediately following service 
is not fatal to the Veteran's claim.  Rather, the Board must 
now turn to the issue of whether there is competent evidence 
which attributes any post-service hearing loss or tinnitus to 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also 38 C.F.R. § 3.303(d).

The Board acknowledges the Veteran's contentions that his 
ears would ring for days after a firing drill, and that the 
whisper test conducted at service separation was not 
sufficient to record hearing loss experienced at the time.  
However, the Board observes the competent evidence of record 
is absent findings or complaints of either hearing loss or 
tinnitus until no earlier than approximately 2000, over 20 
years after the Veteran's separation from active military 
service.  In this regard, the Board observes that, at the 
January 2005 VA examination, the Veteran reported an 
approximate two-year history of hearing loss and four- to 
five-year history of tinnitus.  This gap in the evidentiary 
record preponderates strongly against this claim on the basis 
of continuity of symptomatology.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).  Additionally, the lengthy lapse in 
time between the Veteran's active service and the first 
evidence of hearing loss and tinnitus weighs against his 
claim.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between any current bilateral hearing loss and tinnitus and 
in-service acoustic trauma.  As noted above, the Veteran was 
afforded a VA examination in January 2005, during which the 
examiner noted the Veteran's history of in-service and post-
service acoustic trauma and reported history of hearing loss 
and tinnitus.  After reviewing the Veteran's service 
treatment records and claims folder, and examining the 
Veteran, the VA examiner opined that neither hearing loss nor 
tinnitus are at least as likely as not related to service.  
In this regard, the VA examiner noted the lack of findings or 
complaints of either disability in service or at service 
discharge, as well as his nearly thirty year post-service 
history of working in noisy civilian occupations (e.g., 
welder, fork truck driver, iron worker).

In sum, there is no probative competent medical evidence of a 
relationship between currently diagnosed bilateral hearing 
loss and tinnitus and active service or continuity of 
symptomatology asserted by the Veteran.  Rather, the 
competent evidence of record, particularly the service 
treatment records and lack of post-service medical records 
regarding hearing loss and tinnitus, preponderates against a 
finding that the Veteran has either hearing loss or tinnitus 
related to service or any incident thereof.  In addition, the 
length of time between the Veteran's separation from active 
service and the first medical evidence of hearing loss also 
weighs against the Veteran's claim of service connection for 
bilateral hearing loss on both a presumptive and direct 
basis.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed hearing loss and recurrent tinnitus 
are due to in-service acoustic trauma.  However, the Board 
notes that as a layman, the Veteran has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection. Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


